Exhibit 10.1
AMENDMENT NO. 2
Dated as of July 26, 2010
in relation to
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 28, 2008
THIS AMENDMENT NO. 2 (this “Amendment”) dated as of July 26, 2010, is entered
into by and among (i) MEDCO HEALTH RECEIVABLES, LLC, a Delaware limited
liability company (the “Seller”), (ii) MEDCO HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Servicer”), (iii) the “Conduit Purchasers” identified on the
signature pages hereto, (iv) the “Committed Purchasers” identified on the
signature pages hereto, (v) the “Managing Agents” identified on the signature
pages hereto and (vi) CITICORP NORTH AMERICA, INC., as administrative agent (in
such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
A. Reference is made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of July 28, 2008, among the Seller, the Servicer, the
“Conduit Purchasers”, “Committed Purchasers” and “Managing Agents” from time to
time parties thereto and the Administrative Agent (as amended, the “Receivables
Purchase Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Receivables Purchase Agreement.
B. The parties hereto have agreed to amend the Receivables Purchase Agreement on
the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Amendment to Receivables Purchase Agreement. Effective upon the
satisfaction of the conditions specified in Section 3 below, (1) the definition
of “Scheduled Commitment Termination Date” appearing in Schedule I of the
Receivables Purchase Agreement is amended to change the date set forth therein
from “July 26, 2010” to “July 25, 2011” and (2) clause (d) of the definition of
“Termination Date” appearing in Schedule I of the Receivables Purchase Agreement
is amended to change the date set forth therein from “July 30, 2010” to
“July 25, 2011”.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Covenants, Representations and Warranties.
2.1 Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Receivables Purchase Agreement (amended hereby) and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment.
2.2 Each of the Seller and the Servicer hereby represents and warrants that
(i) this Amendment constitutes the legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or event or circumstance
which, with the giving of notice or the passage of time, or both, would
constitute a Termination Event shall exist under the Receivables Purchase
Agreement.
SECTION 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:
(a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Seller, the Servicer, the Administrative Agent, each Managing
Agent and each Purchaser;
(b) receipt by the Administrative Agent of copies of the amended and restated
Fee Letter of even date herewith duly executed by the Seller, the Administrative
Agent and each Managing Agent;
(c) receipt by the Managing Agents on the date hereof of all fees due and
payable by the Seller pursuant to the Fee Letter (as amended and restated).
SECTION 4. Reference to and Effect on the Transaction Documents.
4.1 Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Purchase Agreement
shall mean and be a reference to the Receivables Purchase Agreement as amended
hereby.
4.2 Except as specifically amended hereby, the Receivables Purchase Agreement,
the other Transaction Documents and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser, any Managing
Agent or the Administrative Agent under the Receivables Purchase Agreement, the
other Transaction Documents or any other document, instrument, or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein.

 

2



--------------------------------------------------------------------------------



 



SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

            MEDCO HEALTH RECEIVABLES, LLC,
as Seller
      By:   /s/ Peter Gaylord         Name:   Peter Gaylord        Title:  
President & Treasurer     

            MEDCO HEALTH SOLUTIONS, INC.,
as Servicer
      By:   /s/ Leonard Brooks         Name:   Leonard Brooks        Title:  
Assistant Treasurer     

Signature Page to Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



            CAFCO, LLC, as a Conduit Purchaser
      By:   Citicorp North America, Inc., as Attorney-in-Fact                  
            By:   /s/ Steffen Lunde         Name:   Steffen Lunde       
Title:   Vice President     

            CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as a Managing Agent
      By:   /s/ Steffen Lunde         Name:   Steffen Lunde        Title:   Vice
President     

                  By:   /s/ Steffen Lunde         Name:   Steffen Lunde       
Title:   Vice President     

            CITIBANK, N.A.,
as a Committed Purchaser
      By:   /s/ Steffen Lunde         Name:   Steffen Lunde        Title:   Vice
President     

Signature Page to Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President     

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Managing Agent
      By:   /s/ Hideo Tanaka         Name:   Hideo Tanaka        Title:   SVP &
Group Head     

            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Committed Purchaser
      By:   /s/ Brian McNany         Name:   Brian McNany        Title:  
Authorized Signatory     

Signature Page to Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC, as a Conduit
Purchaser
      By:   /s/ Jill A. Russo         Name:   Jill A. Russo        Title:   Vice
President     

            THE BANK OF NOVA SCOTIA, as a Committed
Purchaser
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director     

Signature Page to Amendment No. 2

 

 